   Case 2:19-cv-09575-ES-CLW Document 19 Filed 10/24/19 Page 1 of 1 PageID: 111


J. A. RAKOFSKY
INJURY & ACCIDENT LAW, LLC
46 MERCER STREET, SUITE 2 ● JERSEY CITY, NJ 07302 ● Tel. 888.977.0090 ● Fax. 888.977.4711

                                                            October 24, 2019


       Via Regular mail:
       To:   Hon. Cathy L. Waldor,
             United States Magistrate Judge
             United States District Court
             District Court of New Jersey
             Dr. Martin Luther King, Jr. Courthouse
             50 Walnut Street, Room 4040
             Newark, NJ 07101

       RE:     Rakofsky v. United Healthcare Services, Inc.
               Docket #:    2:19-cv-09575-ES-CLW

       Dear Judge Waldor,

              Defendant and I have executed a Settlement Agreement. When Defendant
       performs its obligations under the Settlement Agreement, I will file a Stipulation of
       Voluntary Dismissal.

             If Your Honor has any further questions, please do not hesitate to make contact
       with me. Thank you.


       Respectfully submitted,

       /s/ Joseph Rakofsky

       Joseph Rakofsky, Esq.
